Title: From George Washington to John Brown, 14 April 1791
From: Washington, George
To: Brown, John



Sir,
Richmond [Va.], April 14. 1791.

Although the deed of bargain and sale from Muse, dated in 1774, conveys all the right he had to lands in the patent for 7276 acres—yet as there must have been some inducement to take the subsequent deeds in 1784 I am inclined, though unable to account for them, to have them fully recorded—especially as the quantity of land thereby conveyed differs pretty considerably⟨.⟩ I am Sir, your most obedient Servant

G. Washington.

